UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 17, 2014 ONE LIBERTY PROPERTIES, INC. (Exact name of Registrant as specified in charter) Maryland 001-09279 13-3147497 (State or other jurisdiction of I.D. No.) (Commission file No.) (IRS Employer incorporation) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 17, 2014, we issued a press release announcing, among other things, the results of operations for the quarter and year ended December 31, 2013.The press release is attached as an exhibit to this Current Report on Form 8-K.This information and the exhibit attached hereto are being furnished pursuant to Item 2.02 of Form 8-K and are not to be considered "filed" under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and shall not be incorporated by reference into any previous or future filing by registrant under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Press release dated March 17, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONE LIBERTY PROPERTIES, INC. Date: March 17, 2014 By: /s/David W. Kalish David W. Kalish, Senior Vice President and Chief Financial Officer 3
